NORRIS, Circuit Judge,
concurring separately.
I concur in the judgment of the Court that the Secretary’s decision to terminate Allen’s benefits should be affirmed. I write separately, however, because I believe we should affirm the Secretary’s decision without carving out an ill-defined exception to Murray v. Heckler, 722 F.2d 499 (9th Cir.1983). In my view, the ALJ’s decision disregarding the opinion of the treating physician fully satisfies the requirements of Murray.
Murray requires that “[i]f the ALJ wishes to disregard the opinion of the treating physician, he or she must make findings setting forth specific, legitimate reasons for doing so that are based on substantial evidence in the record.” Id. at 502. The ALJ in this case satisfied those requirements by finding that the reports of Dr. Wilson, the treating physician, were largely conclusory and based on the subjective statements of appellant; that Dr. Wilson had taken on the role of appellant’s advocate; and that Dr. Schostal, the non-treating physician, was an impartial expert whose report detailed the results of a specific test, namely, a neurological examination.
Because I believe the denial of benefits should be affirmed on the narrow ground that the Secretary’s decision is supported by substantial evidence in the record and the AU’s findings satisfy the requirements of Murray, I find the part of the majority opinion attempting to distinguish Murray unnecessary to the disposition of the appeal. The majority’s attempt is but a needless quibble with established precedent. Murray is the law of the circuit and has been followed repeatedly. See, e.g., Valencia v. Heckler, 751 F.2d 1082, 1088 n.7 (9th Cir.1985).1 It enunciates a clear standard that is easy for AU’s to understand and to follow.

. Because it is clearly settled that the Murray requirements are the law of the circuit, most cases following and citing Murray have been disposed of by unpublished memorandum disposition. See, e.g., Jiminez v. Heckler, No. 82-1517, slip op. at 2 (9th Cir. Sept. 14, 1984); Brown v. Heckler, No. 84-3517 slip op. at 2 (9th Cir. Aug. 9, 1984); Hooker v. Heckler, No. 83-5595, slip op. at 2 (9th Cir. amended July 25, 1984).